Citation Nr: 1533996	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  12-17 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a back condition, claimed as secondary to the service-connected disability of left shoulder acromioclavicular separation, status post repair with resection of lateral end of clavicle.  

2.  Whether the reduction in the evaluation of coronary artery disease with arteriosclerotic cardiovascular disease, status post angioplasty from 60 percent disabling to 30 percent disabling, effective November 1, 2013, was proper.  

3.  Entitlement to an evaluation in excess of 60 percent for coronary artery disease with arteriosclerotic cardiovascular disease, status post angioplasty.

4.  Entitlement to an evaluation in excess of 20 percent for left shoulder acromioclavicular separation, status post repair with resection of lateral end of clavicle.  

5.  Entitlement to an evaluation in excess of 10 percent for hypertension.  

6.  Entitlement to an evaluation in excess of 10 percent for a left knee disability, status post medial meniscectomy with traumatic arthritis.  

7.  Entitlement to a compensable evaluation for bilateral hearing loss. 

8.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Esq.


ATTORNEY FOR THE BOARD

B. Mullins, Counsel


INTRODUCTION

The Veteran had active service from August 1978 to March 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010, August 2011 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The April 2010 decision denied the claims for higher disability evaluations and TDIU benefits, the August 2011 rating decision denied the claim of entitlement to service connection for a back condition, and the August 2013 decision reduced the Veteran's disability evaluation for his coronary artery disease from 60 percent to 30 percent, effective as of November 1, 2013.  

In April 2014, the Veteran requested a hearing before a Veterans Law Judge.  However, in April 2015, VA was informed in writing that the Veteran wished to withdraw his hearing request.  As such, the Board will proceed to adjudicate the Veteran's claim without a hearing.  See 38 C.F.R. § 20.702 (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased evaluations for a left shoulder disability, hypertension, a left knee disability, and bilateral hearing loss, entitlement to service connection for a low back disability, and, entitlement to TDIU benefits, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's disability evaluation for his coronary artery disease with arteriosclerotic cardiovascular disease, status post angioplasty, was reduced from 60 percent to 30 percent, effective November 1, 2013.  

2.  The evidence of record does not show a material improvement in the Veteran's coronary artery disease with arteriosclerotic cardiovascular disease, status post angioplasty, which was reasonably certain to be maintained under the ordinary conditions of life prior to reducing the evaluation for this disability from 60 percent to 30 percent, effective as of November 1, 2013.  

3.  The reduction in the Veteran's rating for his coronary artery disease with arteriosclerotic cardiovascular disease, status post angioplasty, from 60 percent to 30 percent, effective as of November 1, 2013, was improper.  

4.  The Veteran's coronary artery disease has not been manifested by chronic congestive heart failure, workload of 3 METs or less or an ejection fraction of less than 30 percent at any time during the pendency of this claim.  



CONCLUSIONS OF LAW

1.  The criteria for restoration of a 60 percent rating for coronary artery disease with arteriosclerotic cardiovascular disease, status post angioplasty, effective as of November 1, 2013, have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 3.105(e), 3.344 (2014).  

2.  The criteria for establishing entitlement to an evaluation in excess of 60 percent for coronary artery disease with arteriosclerotic cardiovascular disease, status post angioplasty have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.79, 4.104, Diagnostic Code 7005 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is restoring the Veteran's 60 percent rating for his heart disability.  Thus, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

In regard to the issue of entitlement to a rating in excess of 60 percent for the service connected heart disability, the Veteran was provided VCAA notice in June 2009.  Thus, the duty to notify has been satisfied in this case.  The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, and post service medical records are associated with the file.  Also, the Board finds that the Veteran was afforded adequate VA examinations.  Thus, the Board finds that VA's duty to assist has been satisfied in this case. 

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.   

Reduction of a Cardiovascular Disease

The Veteran also contends that the reduction of his service-connected cardiovascular disorder from 60 percent to 30 percent, effective as of November 1, 2013, was improper.  Having reviewed the evidence of record in a light most favorable to the Veteran, the Board finds that the reduction of the Veteran's benefit was indeed improper.  

For historical purposes, the Veteran was originally granted service connection for arteriosclerotic cardiovascular disease, status post angioplasty, in an August 2001 rating decision.  A 30 percent evaluation was assigned, effective as of June 12, 2000.  In a March 2004 rating decision, the Veteran's disability evaluation was increased to 60 percent, effective as of June 23, 2003.  According to a July 2003 VA examination report, the Veteran had left ventricular ejection fraction of 60 percent and his METs were estimated to be greater than 5 but less than 7.  An August 2003 VA treatment note reflected METs of 4.9.  

VA received a claim from the Veteran for an increased evaluation in May 2009, and his 60 percent evaluation was continued in an April 2010 rating decision.  In July 2012, the RO issued a Rating Decision proposing to reduce the Veteran's disability evaluation for his cardiovascular disease to 30 percent in light of a March 2012 VA examination report.  Subsequently, in an August 2013 rating decision, the Veteran's disability evaluation was decreased to 30 percent, effective as of November 1, 2013.  A timely notice of disagreement was received from the Veteran in September 2013.  

Congress has provided that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  The evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  Not only must it be determined that an improvement in a disability has actually occurred at the time of the reduction, but it must also be shown that the improvement actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  In general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  

Pursuant to 38 C.F.R. § 3.344(a) and (b), disability ratings which have continued for long periods of time at the same level (5 years or more) may not be reduced without the following: (1) Review of the entire record of examinations and the medical-industrial history to ensure that the current examination is full and complete; (2) The examination must be as full and complete as the examination upon which the original award was based; (3) Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated; (4) Ratings on account of disease which become comparatively symptom free after prolonged rest will not be reduced on examinations reflecting the result of bed rest; (5) Where material improvement is shown, consideration must be given to whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life; (6) If doubt remains, the rating will be continued subject to reexamination within a specified period of time (18, 24, or 30 months).  For ratings in effect at the same level for less than 5 years, reexaminations disclosing improvement, physical or mental, in the disability will warrant reduction in the rating.  

The Board initially notes that the Veteran's 60 percent evaluation was in effect for more than 5 years at the time of the reduction.  As such, the Veteran's case must be viewed in light of the more strict regulations found at 38 C.F.R. § 3.344(a) and (b).  

The July 2012 rating decision proposing to reduce the Veteran's disability evaluation to 30 percent notes reviewing the VA examination reports of June 2009 and March 2012.  According to the June 2009 VA examination report, the Veteran experienced a myocardial infarction in 1991.  He underwent heart catheterization and had an angioplasty at that time.  His condition remained stable until 2003, at which time he had further chest pain.  Since then he has experienced mild left chest pain about six times per year.  He had a heart catheterization in February 2009 to evaluate the recurrent chest pain and no significant obstructive disease was found related to the coronary arteries.  There was no history of congestive heart failure.  It was noted that the Veteran had shortness of breath with exertion (walking 2 to 3 city blocks on level ground).  Testing revealed an EF (ejection fraction) of 55 percent and METs of greater than 7 but less than 10.  The Veteran was noted to be able to engage in activities of daily living without restriction.  The examiner was unable to define any disabilities related to heart disease that would interfere with the Veteran's ability to perform his usual employment.  A chest X-ray revealed no evidence of cardiomegaly or congestive heart failure.  

A September 2009 private treatment note reflects when the Veteran exerted himself, he would often get some "tightness" and had to stop his activity.  He had been experiencing shortness of breath with discomfort since raking the previous day.  His ECG was noted to be concerning.  Upon further testing, it was determined that the Veteran's discomfort was likely gastrointestinal in origin and not cardiac.  

According to a May 2011 statement from the Veteran's physician (initials M. E.), while the Veteran had shown patent arteries as well as normal function and filling pressures since his last catheterization in 2009, he nonetheless continued to have chest pain with vigorous activity that had been documented over the years.  He had significant shortness of breath and dyspnea.  He was able to walk slowly but could not undergo routine treadmill stress testing.  Therefore, measures of cardiac performance were of limited value.  In summary, Dr. M.E. found that there is a reasonable probability that his chest pain and shortness of breath would limit his work performance and ability to obtain work.  

According to the March 2012 VA examination report, the Veteran suffered from coronary artery disease.  The examiner noted that there was no history of myocardial infarction.  It was also noted that the Veteran did not have congestive heart failure.  The Veteran was found to have METs between 7 and 10 before experiencing fatigue and angina.  An ECG revealed evidence of cardiac hypertrophy or dilation and the Veteran's left ventricular EF was found to be 55 percent.  This condition impacted the Veteran's ability to work.  It was noted that he had stable angina, but his major exercise limitations were due to his orthopedic complaints and associated neuropathies.  His chest pain was intermittent, but he did suffer from easy fatigability.  

The Veteran was seen in August 2012 for his coronary artery disease and atypical chest pain.  No significant coronary artery stenosis was noted and there were normal LV hemodynamics.  

The Veteran underwent an additional VA examination in August 2013.  The Veteran was again noted to be suffering from coronary artery disease.  However, this examiner properly noted that the Veteran previously experienced a myocardial infarction in 1991 (unlike the March 2012 VA examination report that stated no history of myocardial infarction).  Continuous medication was required for control of the Veteran's heart condition, including aspirin, nitroglycerin, Lipitor and Coreg.  It was again noted that the Veteran had not suffered from congestive heart failure.  The examiner concluded that there was no evidence of cardiac hypertrophy or dilation.  Left ventricular EF was noted to be between 55 and 60 percent.  Exercise stress testing was not performed, but an interview-based METs test revealed dyspnea and fatigue and the Veteran was noted to have METs greater than 3 but less than 5.  It was noted that the Veteran's METs level was due to multiple factors but it was not possible to accurately estimate the percentage due to the heart condition.  The examiner also estimated that if it were not for the Veteran's osteoarthritis and recent abdominal surgery, his cardiac METs would be between 7 and 10.  The examiner concluded that the Veteran's heart condition did not impact his ability to work.  

A November 2012 record signed by Dr. M. E. does note that the Veteran had experienced chest pain twice since being discharged from the hospital and that he did have dizziness with blacking out the previous Friday.  An April 2013 statement provided by Dr. M. E. confirms that the Veteran had been having left ventricular EF of about 55 percent.  

The record also contains a statement from the Veteran's physician noting that the Veteran experiences weakness, shortness of breath and limited physical activity which to some degree were associated with his cardiac condition.  Considering the Veteran's advancing age and prior myocardial infarctions, his physician opined that there was no way his heart was now better or stronger than in prior years.  

In light of the above evidence, the Board finds that the reduction of the Veteran's cardiovascular disability from 60 percent disabling, to 30 percent disabling, was improper.  The Board is not disputing that there is evidence of symptomatology outside of the scope of a 60 percent evaluation at times during the pendency of this claim.  However, when viewing the evidence of record in a light most favorable to the Veteran, the Board finds that the reduction of his disability evaluation from 60 percent to 30 percent was improper.  The Veteran was originally granted a 60 percent evaluation based on an August 2003 exercise tolerance test that revealed METs of 4.9.  A 60 percent evaluation is warranted when there is more than one episode of acute congestive heart failure in the past year, or, workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.  

According to the August 2003 objective testing, the Veteran had METs of 4.9, which falls within the criteria for a 60 percent evaluation.  His evaluation was subsequently reduced following June 2009 and March 2012 VA examinations.  It is unclear what testing was performed in June 2009, and according to the March 2012 VA examination report, exercise testing was not possible.  The estimated METs level was greater than 7 but less than 10.  However, upon examination in August 2013, the Veteran's estimated METs were greater than 3 but less than 5.  While it was noted that if it were not for the Veteran's osteoarthritis and his recent abdominal surgery his METs related to his heart disability would be greater than 7 but less than 10, no actual testing was performed in support of this conclusion.  

In summary, the Board finds that the evidence of record fails to persuasively demonstrate that there has been a material improvement in the Veteran's service-connected cardiovascular disorder that is reasonably certain to be maintained under the ordinary conditions of life.  Objective testing in 2003 revealed METs of 4.9.  Since then, only estimations have been provided as the Veteran has not been capable of exercise testing.  The Board finds the objective testing to be of more probative value.  Furthermore, the most recent examination provided estimated METs of greater than 3 but less than 5.  The examiner only estimated that the Veteran's heart alone would not result in this degree of impairment.  Finally, the Veteran's private physician also opined that, because of his advancing age and prior myocardial infarctions, there was no way his heart was now better or stronger than in prior years.  As such, the Board finds that a reduction in the Veteran's benefits from 60 percent to 30 percent was improper.  

With that being said, the Board further finds that an evaluation in excess of 60 percent is not warranted at any time during the pendency of this claim.  A higher evaluation of 100 percent is warranted when there is evidence of chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.  The record contains no evidence to suggest that the Veteran has suffered from congestive heart failure, has had a workload of 3 METs or less or an ejection fraction of less than 30 percent.  The Veteran has not alleged such symptomatology either.  The Board places more probative weight on the medical evidence than any lay belief that a higher evaluation is warranted because medical expertise is necessary to evaluate the true severity of heart disease, which is an internal disease process not capable of lay observation alone.  As such, an evaluation in excess of 60 percent is not warranted.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the reduction of the Veteran's coronary artery disease with arteriosclerotic cardiovascular disease, status post angioplasty from 60 percent disabling to 30 percent disabling, effective November 1, 2013, was improper.  See 38 U.S.C. § 5107(b).  However, the preponderance of the evidence of record is against the claim of entitlement to an evaluation in excess of 60 percent for this disability.  As such, the provisions of 38 U.S.C. § 5107(b) are not applicable to this aspect of the Veteran's claim.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected cardiovascular disability on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran primarily complains of chest pain and shortness of breath.  His 60 percent rating contemplates the impairment of function caused by these complaints.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

The reduction of the Veteran's coronary artery disease with arteriosclerotic cardiovascular disease, status post angioplasty from 60 percent disabling to 30 percent disabling, effective November 1, 2013, was improper, and the 60 percent evaluation is reinstated.  

The claim of entitlement to an evaluation in excess of 60 percent for arteriosclerotic cardiovascular disease, status post angioplasty, is denied.  


REMAND

Back Disability

The Veteran contends that he is entitled to service connection for a back disability.  Specifically, the Veteran has alleged that this condition is secondary to his service-connected left shoulder disability.  June 2011 and March 2014 VA opinions note the Veteran is diagnosed with degenerative joint disease, degenerative disc disease, and compression fracture of the thoracolumbar spine, and find that the Veteran's low back disability is not caused or aggravated by his left shoulder disability.  The opinions, however, fail to recognize that the Veteran was diagnosed with degenerative joint disease of the lumbar spine prior to his separation from active duty.  The record reflects that the Veteran separated from active duty in March 1999.  According to a February 1999 lumbar spine series report, the Veteran had degenerative joint disease at multiple levels.  Thus, the Board finds that the Veteran should be afforded another VA examination and opinion for purposes of determining whether all currently diagnosed disabilities of the Veteran's back are etiologically related to symptomatology noted in service.  

Left Shoulder/Left Knee 

The Veteran contends that he is entitled to an evaluation in excess of 10 percent for a service-connected left shoulder disability and in excess of 10 percent for a service-connected left knee disability.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran was originally granted service connection for a left shoulder disability and a left knee disability in an August 2001 rating decision.  A noncompensable evaluation was assigned for both disabilities, effective as of June 12, 2000.  His disability evaluations were subsequently increased to 10 percent, effective as of June 12, 2000, in a September 2002 rating decision.  He most recently filed a claim for increased evaluations in May 2009.  However, the 10 percent evaluations were continued in an April 2010 rating decision.  

The record reflects that the Veteran was last afforded a VA examination of the left shoulder and of the left knee in March 2012.  As such, it has been approximately 3 and a half years since the Veteran's last examination.  During his June 2013 Decision Review Officer hearing, the Veteran testified that his surgeon told him he should have a 50 percent rating due to surgery and retained broken bones.  In light of the length of time since the last examination and the Veteran's current accusations, the Board finds that a new examination is required to determine the current level of severity of the Veteran's left shoulder and left knee disabilities.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Therefore, the Board finds that the Veteran should be scheduled for new VA examinations regarding the issues of entitlement to increased evaluations for his service-connected left knee disability and left shoulder disability.  

Hypertension

The Veteran also contends that he is entitled to an evaluation in excess of 10 percent for his service-connected hypertension.  Regrettably, a remand is necessary for this issue as well to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that the Veteran has been afforded a number of VA examinations for his heart condition.  However, neither the March 2012 report nor the August 2013 report actually reflects the Veteran's blood pressure readings.  As such, the Board finds that the Veteran must be scheduled for a VA examination to determine the current blood pressure readings associated with the Veteran's hypertension.  See 38 U.S.C.A. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Hearing Loss

The Veteran also contends that he is entitled to a compensable evaluation for his service-connected bilateral hearing loss.  Regrettably, a remand is necessary for this issue as well to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that the Veteran was last afforded a VA audiometric examination in March 2012.  This has been nearly 3 and a half years ago.  The Board does not find this examination to be contemporaneous.  As such, the Board finds that the Veteran should be scheduled for a more recent VA examination to determine the current level of severity of his service-connected bilateral hearing loss to ensure there is adequate information to rate the disability for the entire appeal period.  Green, 1 Vet. App. at 124; Snuffer, 10 Vet. App. at 400; 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

TDIU

Finally, the Veteran contends that he is entitled to TDIU benefits.  Regrettably, a remand is necessary for this issue as well to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).  

Since a number of the Veteran's claims are being remanded for additional development, subsequent evidence may in fact reveal that his service-connected disabilities, in conjunction, in fact render him unable to obtain or maintain substantially gainful employment.  The Board, therefore, finds that the claim of entitlement to TDIU benefits is inextricably intertwined with the issues presently on appeal.  See generally Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the Board defers ruling on this matter until after the mandates of the Remand have been completed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination by a qualified examiner to determine whether the Veteran's low back disability is related to service.  The file must be made available to and be reviewed by the examiner.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's degenerative joint disease, degenerative disc disease, and compression fracture of the thoracolumbar spine had its onset in or is otherwise related to his active military service to include the in-service February 1999 lumbar spine series report which noted degenerative joint disease at multiple levels.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  The Veteran should be scheduled for an examination before a physician with the appropriate level of training and expertise regarding the current severity of his service-connected left shoulder disability.  The Veteran's file and a copy of this remand must be made available to the examiner for review in conjunction with this examination, and the examination report should reflect that these items were reviewed.  The examiner is asked to review all of the evidence of record, examine the Veteran and interview the Veteran, and describe in detail all symptomatology associated with his left shoulder disability.  All indicated tests and studies must be performed.  

With respect to the left shoulder disability, in reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The Veteran's lay assertions must be considered and discussed, and if any opinion cannot be offered without resort to mere speculation, the examiner should explain in detail why this is the case.  

3.  The Veteran should be scheduled for an examination before a physician with the appropriate level of training and expertise regarding the current severity of his service-connected left knee disability.  The Veteran's file and a copy of this remand must be made available to the examiner for review in conjunction with this examination, and the examination report should reflect that these items were reviewed.  The examiner is asked to review all of the evidence of record, examine the Veteran and interview the Veteran, and describe in detail all symptomatology associated with his left knee disability.  All indicated tests and studies must be performed.  

With respect to the left knee disability, in reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The Veteran's lay assertions must be considered and discussed, and if any opinion cannot be offered without resort to mere speculation, the examiner should explain in detail why this is the case.  

4.  The Veteran should be scheduled for an examination before a physician with the appropriate level of training and expertise regarding the current severity of his service-connected hypertension.  The Veteran's claims file and a copy of this remand must be made available to the examiner for review in conjunction with this examination, and the examination report should reflect that these items were reviewed.  The examiner is asked to review all of the evidence of record, examine the Veteran and interview the Veteran, and describe in detail all symptomatology associated with his hypertension.  All indicated tests and studies must be performed.  

In particular, the examiner is to record the Veteran's diastolic and systolic blood pressure on at least 3 occasions.  

The Veteran's lay assertions must be considered and discussed, and if any opinion cannot be offered without resort to mere speculation, the examiner should explain in detail why this is the case.  

5.  The Veteran should also be scheduled for an examination before a physician with the appropriate level of training and expertise regarding the current severity of his service-connected bilateral hearing loss.  The Veteran's claims file and a copy of this remand must be made available to the examiner for review in conjunction with this examination, and the examination report should reflect that these items were reviewed.  The examiner is asked to review all of the evidence of record, examine the Veteran and interview the Veteran, and describe in detail all symptomatology associated with his bilateral hearing loss.  The examiner is to perform all indicated tests and studies, and provide pure tone threshold values and speech discrimination percentages using the Maryland CNC test.  The examiner should also describe the effects of the Veteran's hearing loss disability on his functioning.  

The examiner should also provide an opinion concerning the impact of the bilateral hearing loss disability on the Veteran's ability to work.

The Veteran's lay assertions must be considered and discussed, and if any opinion cannot be offered without resort to mere speculation, the examiner should explain in detail why this is the case.  

6.  The RO/AMC should then carefully review the medical examination reports obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  

7.  The RO/AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If an issue remains denied, the RO/AMC should provide the Veteran and his representative a supplemental statement of the case as to the issues on appeal, and afford him a reasonable period of time within which to respond thereto.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


